


Exhibit 10.36


Director Compensation Summary Term Sheet


During calendar year 2015, each non-employee member of the Board was entitled to
receive an aggregate of $85,000 in cash and restricted stock. The cash portion
of the compensation was paid quarterly in $10,000 increments. The remainder of
such compensation was paid in restricted shares of the Company’s Class A common
stock, which shares vested December 31, 2015 to individuals who were on the
Board on December 31, 2015.


During calendar year 2016, each non-employee member of the Board is entitled to
receive an aggregate of $130,000 in cash and restricted stock. The cash portion
of the compensation will be paid quarterly in $10,000 increments. The remainder
of such compensation will be paid in restricted shares of the Company’s Class A
common stock, and will vest on December 31, 2016 to individuals who are on the
Board on December 31, 2016.


In addition to the foregoing, each non-employee director is entitled to receive
$1,500 for each Board or committee meeting attended. Further, the Chairman of
each of the Executive Committee, the Nominating and Corporate Governance
Committee, and the Compensation Committee is paid an additional retainer of
$2,500 per quarter. The Chairman of the Board and the Chairman of the Audit
Committee is each paid a retainer of $3,000 per quarter. In addition, the
Chairman of the Board is entitled to receive a retainer of $90,000, payable
quarterly in restricted shares of the Company’s Class A Common Stock pursuant to
the terms of the Crawford & Company Non-Employee Director Stock Plan.






